Citation Nr: 0811492	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dermatophytosis.

4.  Entitlement to service connection for a left foot 
disability.

5.  Entitlement to service connection for a bilateral wrist 
disability.

6.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD), has been received.

7.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia of the right patella.

8.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative changes of the 
right knee.

9.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from January 2004, July 2004, and March 2007 rating decisions 
of the RO.  

In January 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  The hearing took place 
at the RO.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, dermatophytosis, a left foot 
disability, and PTSD are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral wrist disability is not shown to be related 
to the veteran's active duty service.

2.  By a December 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the veteran was provided notice of the decision and of 
his appellate rights but did not initiate an appeal, timely 
or otherwise.  

3.  The evidence received since the December 1999 rating 
decision is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all of 
the evidence, would result in a different outcome of the 
claim.

4.  The service-connected chondromalacia of the right patella 
is manifested by no more than a slight disability picture.

5.  The service-connected degenerative changes of the right 
knee are manifested by no more than some limitation of 
flexion and no limitation of extension.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral wrist condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  The December 1999 rating decision, which denied the 
veteran's claim of service connection for PTSD, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  The evidence received since the December 1999 rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
chondromalacia of the right patella have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2007).

5.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee degenerative changes have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no ratings or effective dates will 
be assigned with respect to the service connection claims.  
As well, regarding the initial rating claim, that issue is 
denied, and no effective date will be at issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent, supra.  In this case, the notice letter provided to 
the veteran in May 2003 included the criteria for reopening a 
previously denied service connection claim, but it did not 
include information regarding reopening claims of service 
connection for PTSD, which entail additional criteria.  Any 
oversight in this regard is harmless, as the claim of service 
connection for PTSD has been reopened.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in May 2003, May 2004, and 
November 2006 that fully addressed all four notice elements 
and sent prior to the initial AOJ decisions in these matters.  
The letters informed the veteran of what evidence was 
required to substantiate the claims and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.

The VCAA duty to notify has not been satisfied with respect 
to the elements discussed in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was advised of all elements of the relevant 
diagnostic codes in the January 2005 statement of the case.  
He did not express any lack of understanding in that regard.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA medical examinations were provided with 
respect to the increased rating issues, but no examination 
was provided for the service connection issue discussed 
herein.  As shown below, with regard to that service 
connection issue, the record reflects absolutely no possible 
relationship between it and service.  Under such 
circumstances no examinations need be provided.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, service personnel records, VA medical records, and 
private medical records.  The veteran, moreover, was afforded 
an opportunity to testify at a hearing before the undersigned 
and to set forth his contentions therein.  The veteran was 
also examined repeatedly in connection with his increased 
rating claims.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for a claim of service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) (2007) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App 128 (1997).

Bilateral wrist disability 

The service medical records reflect no disorders of the 
wrists.  Regarding the left wrist, the evidence indicates the 
presence of a ganglion cyst that was diagnosed in November 
2005 when the veteran reported a left wrist mass that had 
been present for approximately 20 years.  There was a left 
fourth digit trigger finger.  That month, possible bilateral 
carpal tunnel syndrome was also noted.   

The veteran appears to maintain that a bilateral wrist 
disability is essentially a repetitive motion injury related 
to the use of tools in service as a helicopter repairman.  
The Board cannot credit the veteran's assertions in this 
regard because he is not shown to possess any sort of medical 
expertise.  Espiritu, supra.  The competent medical evidence 
does not suggest any nexus between a bilateral wrist 
condition and service; indeed, even according to the veteran, 
the ganglion cyst of the left wrist originated in the 1980's.  
Because there is no evident nexus between a disability of the 
wrists and service, service connection for a bilateral wrist 
disability is denied.  38 C.F.R. § 3.303.

The preponderance of the evidence weighs against the 
veteran's claim, as there is no competent medical evidence in 
support of a bilateral wrist disability that is related to 
service.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

New and Material Evidence 

In a December 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that there was no clear diagnosis of PTSD and no 
confirmed stressor.  The veteran was provided notice of the 
decision and of his appellate rights.  He did not initiate an 
appeal, timely or otherwise.  Therefore, the December 1999 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the December 1999 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App.  273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).)

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The potentially relevant evidence of record at the time of 
the December 1999 rating decision consisted of the service 
medical records containing no indication of psychiatric 
problems; service personnel records to include the DD Form 
214 confirming service in Vietnam as a helicopter repairman 
during the Vietnam era; an April 1971 VA medical examination 
report silent as to psychiatric symptomatology; Social 
Security Administration records including no relevant 
information; a February 1988 VA medical examination report 
showing no complaints or findings consistent with PTSD; June 
1988 VA mental hygiene treatment notes showing a three year 
history of untreated depression and a diagnosis of an 
undifferentiated somatoform disorder; a December 1989 VA PTSD 
examination report wherein the examiner opined that a 
diagnosis of PTSD was not warranted; May 1989 to May 1991 
Dallas VAMC mental health treatment records indicating 
vagueness regarding past and current stressors and a May VA 
1991 notation that the veteran would be discharged from the 
clinic with no benefit gained from treatment; an April 1990 
response to an RO inquiry indicating that the veteran 
received no PTSD treatment at the Dallas Vietnam Veteran 
Center; and a November 1990 psychiatric triage visit note 
reflecting complaints of depression since 1970. 

Evidence received subsequent to the December 1999 rating 
decision consists of August 2000 to February 2007 Dallas VAMC 
(some of the treatment took place at the Bonham VAMC and the 
VA Outpatient Treatment Center in Ft. Worth) medical 
treatment records not containing evidence of a diagnosis of 
PTSD; a May 2007 RO memorandum to the file concluding that 
information regarding stressors supplied by the veteran was 
insufficient to warrant sending it to the U.S. Army & Joint 
Services Records Research Center (JSRRC) and/or for marine 
Corps records; April 2007 Dallas VAMC mental health treatment 
notes reflecting descriptions of alleged stressors and 
complaints of symptoms such as flashbacks; May 2007 Dallas 
VAMC mental health records pointing to symptoms of PTSD and 
stating that the veteran would enroll in a coping skills 
group for PTSD symptoms in early July 2007; a VA progress 
note dated later in May 2007 showing an Axis I diagnosis of 
PTSD and indicating that the veteran would return for follow-
up treatment two months hence; and the veteran's January 2008 
hearing testimony describing stressors in Vietnam.

The Board has reviewed the evidence since the December 1999 
rating decision and has determined that it is "new" because 
it was not of record before the December 1999 rating 
decision.  Moreover, the aforementioned evidence is 
"material" because it is probative of the issue at hand, 
which is whether the veteran suffers from PTSD and whether 
there is a credible stressor upon which the base the 
diagnosis.  The record, for the first time, contains a 
competent diagnosis of PTSD.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Also, for the first time, the record contains 
more specific information regarding the veteran's alleged 
PTSD-inducing stressors.  They are unverified, but in this 
present inquiry, the evidence is presumed credible.  See 
Justus, supra.  The Board finds that the aforementioned 
evidence, which includes that showing a present diagnosis of 
PTSD along with stressor information that is for the time 
being presumptively credible, relates to unestablished facts 
necessary to substantiate the veteran's claim of entitlement 
to service connection for PTSD and present a reasonable 
possibility of substantiating his claim.  38 C.F.R. § 
3.156(a); see also 38 C.F.R. §§ 3.303, 3.304.  Accordingly, 
the veteran's claim of service connection for PTSD is 
reopened.  To that extent only, the claim is granted.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110.  Accordingly, the relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Chondromalacia of the right patella

The veteran's service-connected chondromalacia of the right 
patella has been rated 10 percent disabling by the RO under 
the provisions of Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5257, other impairment of the knee, the 
following levels of disability are included:

Recurrent subluxation or lateral instability:

30 percent - severe;

20 percent - moderate;

10 percent - slight.

The Board notes that words such as "slight," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2007).

Although the words "slight", "moderate" and severe are not 
defined in VA regulations, "slight" is generally defined as 
"small in size, degree, or amount"; "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."; and "severe" is defined as "extremely intense."  
See Webster's New World Dictionary, Third College Edition 
(1988), pages 1038, 871, and 1071 respectively. 

On September 2003 VA orthopedic examination, the veteran 
complained of right knee pain, swelling, giving way, and 
locking.  He experienced right knee pain on a daily basis.  
Also, nighttime right knee pain awakened him on occasion.  He 
denied any right knee surgery.  Objectively, the veteran's 
gait was normal, there was no limp, and the veteran used no 
ambulatory aids.  There was tenderness of the right patella 
and medial joint line tenderness with no effusion.  There was 
considerable guarding on examination.  Right knee range of 
motion was from zero to 115 degrees of flexion with 
tenderness on extremes of motion.  There was no crepitus with 
the range of motion.  There was a pop of the patella when 
extending the knee from maximum flexion.  The veteran could 
perform half a squat.  The examiner diagnosed chronic 
patellofemoral pain syndrome with chondromalacia patella and 
a possible meniscal tear.  Mild joint narrowing was seen on 
plain films.

On May 2004 VA joints examination, the veteran reported 
giving way of the right knee as well as locking.  There were 
no flare-ups.  There was good knee alignment.  He could flex 
the knee to 110 degrees but with pain at 90 degrees.  There 
was no patellar crepitus.  The right knee was not swollen.  
Radiologic evidence revealed degenerative changes and 
narrowing of the right knee.  The examiner diagnosed 
chondromalacia patella with early degenerative changes and 
joint space narrowing.  There was no instability.  Giving way 
caused some increased problems.

On March 2005 VA orthopedic examination, the examiner noted 
that the veteran walked slowly and with a limp.  There was 
eburnation of the joint line of the knee.  The right knee 
joint line was tender.  Range of motion was from zero to 60 
degrees.  With sitting, there was 90 degrees of flexion.  
There was pain on extremes of motion.  There was subpatellar 
crepitation and suprapatellar effusion.  There was no active 
weakness, fatigue, or incoordination.  The examiner diagnosed 
degenerative changes of the medial meniscus.  The examiner 
commented that with additional motion, there was a 50 percent 
decrease in function of the right knee from pain.  

On May 2006 VA joints examination, the veteran reported daily 
right knee pain that lasted all day.  He also complained of 
occasional swelling and locking.  This occurred every other 
day.  He used a knee brace supplied by VA and used a cane as 
well.  There was, according to the examiner, no excess 
fatigability or lack of endurance, but there was pain.  The 
examiner observed that the veteran walked slowly.  There was 
no effusion or heat.  There was joint line tenderness.  Right 
knee range of motion was from zero to 70 degrees.  The 
veteran resisted manipulation.  The examiner could detect no 
crepitation.  Repetitive motion did not change right knee 
range of motion, pain, endurance, incoordination, and 
fatigability.  The examiner diagnosed degenerative changes of 
the posterior horn of the medial meniscus, joint effusion, 
and degenerative arthritis of the right knee.  

On June 2007 VA orthopedic examination, the veteran 
complained of pain and giving way of the right knee.  There 
were no periods of flare-ups.  He used a knee brace and a 
cane for ambulation.  Objectively, the examiner observed 
right knee tenderness.  There was a positive patella rind 
test.  Right knee range of motion was from zero to 95 degrees 
with pain throughout.  There was effusion but no instability.  
Repetitive use caused a 10 degree decrease in range of 
motion.  There was no incoordination, fatigue, weakness, or 
incoordination of joint function.  The diagnosis was of 
patellar tendinitis after a fall landing on the right knee 
and right knee patellofemoral syndrome.

Pursuant to the foregoing evidence, an increased rating is 
not warranted under Diagnostic Code 5257, as the evidentiary 
picture is that of a slight right knee disability.  The 
veteran experiences pain, limitation of motion, and complains 
of giving way of the right knee.  He uses a brace and a cane.  
Such manifestations however, do not constitute any more than 
a slight disability.  An increased evaluation of 20 percent 
would entail moderate symptomatology.  The Board is of the 
opinion that the disability is not of moderate severity 
because the evidence suggests that the veteran ambulates 
reliably and that he experiences no apparent right knee 
fatigue, weakness, or incoordination.  Although the veteran 
reports giving way, that manifestation of right knee 
disability does not appear to be of sufficient frequency to 
constitute moderate disability picture under Diagnostic Code 
5257.

The veteran could potentially be rated under Diagnostic Code 
5260, limitation of flexion of the knee.  38 C.F.R. § 4.71a.  
He would not fare better under that provision because, at 
worst, he can flex the right knee to 60 degrees, which would 
entail only a zero percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2007) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2007) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  
No further compensation is warranted under these provisions 
because the most severe of his symptomatology has been taken 
into account herein.  Furthermore, weakened movement, excess 
fatigability, and incoordination have not been objectively 
shown.  

For similar reasons, a staged rating need not be considered.  
The Board looked at the most severe manifestations of right 
knee disability, and a staged rating would, for that reason, 
not serve to benefit the veteran.  Hart, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1)(2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected right knee chondromalacia has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Degenerative changes of the right knee

The Board incorporates by reference the facts as discussed 
immediately above.

The veteran's service-connected degenerative changes of the 
right knee have been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a.  

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003 
(degenerative arthritis), arthritis of a major joint will be 
rated under the criteria for limitation of motion of the 
affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2007).  For the purpose of rating disabilities 
due to arthritis, the knee is considered a major joint.  See 
38 C.F.R. § 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2007).

Limitation of extension has not been shown, and flexion, at 
worst, is to 60 degrees.  Such limitation of motion would not 
entitle the veteran to a compensable evaluation under 
Diagnostic Code 5260.  Thus, the 10 percent evaluation 
assigned under Diagnostic Codes 5010 and 5003 is the highest 
evaluation available for the veteran's symptomatology.  
38 C.F.R. § 4.71a.  

The Board notes that there are no other potentially 
applicable provisions that would result in an evaluation in 
excess of 10 percent for right knee degenerative changes.  
Furthermore, as there does not seem to have been a material 
fluctuation in symptomatology there is no need for the Board 
to consider the applicability of a staged rating.  Fenderson, 
supra.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  Since 
functional loss due to pain and weakness causing additional 
disability beyond that which has been shown on range of 
motion measurements has not been shown, no further 
compensation is warranted under these provisions.  The Board 
notes that weakened movement, excess fatigability, and 
incoordination have not been shown.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected degenerative changes of the right knee have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for a bilateral wrist disability is 
denied.

New and material evidence to reopen a claim of service 
connection for PTSD has been received; to this extent only, 
the appeal is granted.

An evaluation in excess of 10 percent for service-connected 
right knee chondromalacia is denied.

An evaluation in excess of 10 percent for service-connected 
right knee degenerative changes is denied.


REMAND

The duty to assist the veteran under VCAA has not been 
fulfilled for the issues of entitlement to service connection 
for bilateral hearing loss, tinnitus, dermatophytosis, and a 
left foot disability.  Regarding hearing loss and tinnitus, 
the nature of the veteran's service as a helicopter repairman 
indicates that there could be a nexus between those claimed 
disorders and service.  With respect to dermatophytosis, the 
veteran is in receipt of service connection for tinea pedis 
and tinea versicolor.  However, whether the veteran suffers 
from any other skin disorders that are related to service 
must be further examined.  Finally, it is plausible that a 
left foot disability could be related to service.  As such, 
medical examinations for opinions regarding the presence of 
the claimed disabilities and opinions regarding their 
relationships to service must be conducted as described 
below.

In order for a claim of service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

The evidence of record reflects that the veteran has been 
diagnosed with PTSD related to his service in Vietnam, which 
was from February 1970 to February 1971.  In the past, the 
veteran's claim has been denied because there was no 
diagnosis of PTSD and no objective evidence of in-service 
PTSD-inducing stressors.  

The veteran's January 2008 hearing testimony entails the 
recitations of alleged PTSD-inducing stressors associated 
with service in Vietnam.  The stressors, in large part, are 
vague and consequently unverifiable.  However, the veteran 
who was a helicopter repairman stationed in Chu Lai from 
February 1970 to February 1971, indicates that he was present 
during mortar attacks during that period.  

Precedent holdings of the Court provide specific guidance for 
the adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.

Therefore, an attempt to verify this stressor should be made.

The record reflects planned psychiatric treatment at the 
North Texas VA Health Care System dated from May 2007 to the 
present.  As such, the claim of entitlement to service 
connection for PTSD is remanded to the RO.  Precedent 
mandates that VA obtain all relevant VA treatment records 
that could potentially be helpful in resolving a claim for VA 
benefits.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Further, as the veteran has not been advised of disability 
ratings and effective dates as mandated  by the Court in 
Dingess, the RO should send the veteran a corrective VCAA 
notice that reflects the holding in that decision.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that discusses disability 
ratings and effective dates consistent 
with the Court's holding in Dingess.
		
2.  Associate with the claims file all VA 
North Texas Health Care System clinical 
records dated from May 2007 to the 
present.

3.  Schedule a VA audiologic examination 
to determine whether the veteran suffers 
from bilateral hearing loss within the 
meaning of VA law and regulations and/or 
tinnitus.  See 38 C.F.R. § 3.385(2007).  
If so, the examiner must provide an 
opinion whether either is attributable to 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The examiner should provide a complete 
rationale for any opinion provided.  The 
examination report should indicate 
whether the claims file was reviewed.

4.  Schedule a VA dermatologic 
examination to determine whether the 
veteran suffers from any disorders of the 
skin other than tinea pedis and tinea 
versicolor.  If so, the examiner should 
opine whether any such skin disorder is 
attributable to service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The examiner should provide a complete 
rationale for any opinion provided.  The 
examination report should indicate 
whether the claims file was reviewed.

5.  Schedule a VA orthopedic examination 
to determine whether the veteran suffers 
from a left foot disability.  If so, the 
examiner should provide an opinion 
whether such disability is attributable 
to service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The examiner should provide a complete 
rationale for any opinion provided.  The 
examination report should indicate 
whether the claims file was reviewed.

6.  Contact the JSRRC (formerly known 
as USASCRUR) and ask them to attempt to 
verify whether there was an enemy 
attack or attacks in Chu Lai from 
February 1970 to February 1971and 
whether the veteran's unit, "178th 
ASHC", was in Chu Lai during that 
time.   (If appropriate, the veteran's 
service  personnel records may be 
obtained beforehand.)

7.  Readjudicate the issues on appeal.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


